COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON



                                           ORDER

Appellate case name:            Roderick D. Thomas v. State of Texas

Appellate case number:          01-12-00487-CR

Trial court case number:        1315014

Trial court:                    230th District Court of Harris County

        In his brief, appellant Roderick D. Thomas challenged the sufficiency of the
evidence to support the trial court’s assessment of court costs in the amount of $274,
when no bill of costs appears in the record despite his specific, written request for its
inclusion. See TEX. R. APP. P. 34.5(b). “A court of appeals must not affirm or reverse a
judgment or dismiss an appeal for formal defects or irregularities in appellate procedure
without allowing a reasonable time to correct or amend the defects or irregularities.”
TEX. R. APP. P. 44.3.

        Pursuant to Texas Rules of Appellate Procedure 34.5(c) and 44.3, the trial court
clerk is ordered to prepare, certify, and file a supplemental record containing a bill of
costs. If no bill of costs currently exists, the trial court clerk or an officer of the court is
ordered to prepare a bill of costs for inclusion in the supplemental record. See TEX.
CODE CRIM. PROC. ANN. art. 103.006 (West 2001) (“If a criminal action or proceeding . .
. is appealed, an officer of the court shall certify and sign a bill of costs stating the costs
that have accrued and send the bill of costs to the court to which the action . . . is . . .
appealed.”).

        The supplemental clerk’s record shall be filed in the First Court of Appeals no
later than February 8, 2013.


Judge’s signature: /s/ Jane Bland
                        Acting for the Court

Panel consists of Justices Jennings, Bland, and Massengale.



Date: January 22, 2013